Title: To John Adams from Mathew Carey, 14 June 1815
From: Carey, Mathew
To: Adams, John


				
					Sir,
					Philada June 14. 1815
				
				It is a long period since I have been favoured with a line from you—which I much regret. A Continuation of the Correspondence wd. have afforded me high gratification.I enclose two half parts of the different Editions of the Olive Branch, wherein I have borne my testimony in favour of your valuable, but much abused work.I remain, respectfully, / Your obt. hble. Servt
				
					Matthew Carey
				
				
			